UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2118


MICHAEL KNIGHTS,

                Plaintiff – Appellant,

          v.

STIHL INCORPORATED, (Third Party Beneficially Capacity and
Individual    Capacity);    GUY   WALLACE,    (Third    Party
Beneficially Capacity and Individual Capacity); EARL SYKES,
(Third   Party    Beneficially   Capacity   and    Individual
Capacity); OXFORD GLOBAL RESOURCES, (Contracting Capacity),

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00260-RAJ-DEM)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Knights, Appellant Pro Se.       Robert W. McFarland,
MCGUIREWOODS, LLP , Norfolk, Virginia; Melanie Gayle Augustin,
Thomas   Joseph  Flaherty, LITTLER  MENDELSON,  P.C.,  McLean,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Knights    appeals     the   district       court’s    final

order    dismissing     his    civil   complaint.      We    have    reviewed   the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                  See Knights v. Stihl

Inc., No. 2:10-cv-00260-RAJ-DEM (E.D. Va. Sept. 13, 2010; Aug.

5, 2010).       We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in     the   materials

before    the   court    and    argument     would   not    aid   the     decisional

process.

                                                                            AFFIRMED




                                         2